Citation Nr: 0831582	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for right ring finger 
metacarpal fracture deformity, status post trigger finger 
release, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that continued the prior zero percent 
rating for a healed fracture of the right fourth metacarpal 
(referred to herein as a right ring finger deformity or 
disability).  

During the pendency of this appeal, a Decision Review Officer 
(DRO) granted a 10 percent evaluation for the service-
connected disability effective throughout the entirety of the 
appellate period.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's right ring 
finger disability has been manifested by subjective 
complaints of pain that occasionally radiates to the elbow or 
shoulder, and results in diminished grip strength of the 
right hand.

2.  There is no evidence that the veteran's right ring finger 
deformity produces moderate or severe incomplete paralysis or 
complete paralysis of the ulnar nerve.  Specifically, there 
is no marked limitation of motion or deformity of the hand or 
fingers.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
ring finger metacarpal fracture deformity, status post 
trigger finger release, are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 
4.45, 4.59, 4.71a, 4.118, 4.124a Diagnostic Codes 5228, 7801-
7804, 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005 and March 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for increased rating for his right ring finger 
disability; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The AOJ explained that the veteran must 
show that his disability had increased in severity.  The AOJ 
also described the types of evidence that VA would consider 
in making this determination, such as statements from VA or 
private physicians, records from the Social Security 
Administration, medical records from state or local 
governments, or statements by current or former employers.  
The veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  The veteran is employed as a plumber and pipe 
fitter and has attested to difficulties at his job based upon 
diminished grip strength affecting his ability to use 
wrenches.  See VA examination, February 2005; Notice of 
Disagreement, July 2005.  Additionally, the record reflects 
that the veteran experiences pain when he drives without 
gloves, does significant housework, or uses his right hand to 
lift himself off of the floor.  See Private treatment record, 
October 2007.  Thus, while the notice did not explicitly ask 
for the effect that the worsening has on his employment and 
daily life, the veteran provided that information during the 
course of the appeal.

Although the February 2005 notice letter was also deficient 
in providing the veteran with at least general notice of the 
rating criteria by which his disability is rated, in this 
case, the criteria are such that an increased rating could be 
achieved by showing a noticeable worsening.  The criteria 
speak to mild, moderate, or severe levels of incomplete 
paralysis, or complete paralysis.  Thus, as specific test 
measurements are not at issue, specific notice of the 
diagnostic criteria is not necessary.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The veteran was further notified in correspondence in March 
2006 of the process by which initial disability ratings are 
determined and effective dates are established.  Although 
this notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in the March 2007 Statement of the Case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  In all, the 
duty to notify has been met.

VA has assisted this veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service treatment records 
have been associated with the claims file.  The veteran has 
been medically evaluated in conjunction with his claim.  All 
identified and available treatment records have been secured.  
The duty to assist has been fulfilled. 



Disability Evaluation

The veteran seeks a higher evaluation for his service-
connected right ring finger disability, currently evaluated 
at 10 percent.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

However, in the present case, the June 2004 effective date of 
the increased evaluation is prior to the date of this claim, 
thus the higher 10 percent evaluation applies to the entirety 
of the appellate period.  Additionally, the veteran's 
disability has exhibited stable symptomatology throughout the 
appellate period.  See, e.g., Representative's statement, 
December 2007; VA surgery note, February 2007.  As such, the 
application of staged ratings is not required here.  

Service connection was established for the veteran's right 
ring finger disability by a July 1972 rating decision that 
assigned a noncompensable rating under Diagnostic Code (DC) 
5227, which is the maximum rating allowed under this DC.  A 
subsequent DRO decision in March 2007 increased the 
evaluation from zero to 10 percent disabling based upon 
evaluation under DC 8516 pertaining to incomplete paralysis 
of the ulnar nerve.  

Under this diagnostic code, ratings differ on the level of 
severity and the determination of which extremity is 
involved, whether it is the major or the minor.  In this 
veteran's case, the major, or dominant, right hand is at 
issue.  See VA examination, February 2005.  The veteran's 10 
percent evaluation is based on mild incomplete paralysis of 
the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516.  The higher, 
30 percent disability rating is warranted for moderate 
incomplete paralysis, whereas a 40 percent disability rating 
is warranted for severe incomplete paralysis.  The maximum 60 
percent disability rating is warranted for complete paralysis 
of the ulnar nerve.  Id.

"Complete paralysis" of the ulnar nerve produces 
manifestations such as the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers; atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers such 
that one cannot spread the fingers (or reverse); inability to 
adduct the thumb; or weakened flexion of the wrist.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree.  See note at "Diseases of the Peripheral 
Nerves" in 38 C.F.R. § 4.124(a).

Throughout the course of the appeal, the veteran has sought 
treatment through VA and private sources for his disability 
and has undergone a VA examination particular to hand, thumb, 
and finger disabilities.  His written statements have also 
been considered.  In all, the evidence of record does not 
support an evaluation in excess of 10 percent for his right 
ring finger disability.

In his February 2005 VA examination, the veteran presented 
with complaints of pain and weakness of the right hand, 
particularly in the palm and ring finger.  Objective 
examination revealed no ankylosis subsequent to the surgical 
procedure for trigger finger release.  He also exhibited full 
range of motion in terms of dorsiflexion, palmar flexion, and 
ulnar and radial deviation.  In evaluation of the hand as a 
working unit, it was determined that he had good manipulation 
and dexterity.  The veteran had only a moderate diminishment 
in strength for pushing, pulling, and twisting using the 
right hand as compared to the left.  

More recent VA treatment records from June 2007 reiterate 
that the veteran has full flexion and extension with pain, 
along with a slight volitional limitation of movement of the 
ring finger and a volitional weakness of grip.  The Board 
notes that the treating physician refers to both the 
deformity and the related surgery as pertaining to the 
"LRF," interpreted as the left ring finger.  However, this 
appears to be a typographical error only, as the veteran's 
disability and the referenced surgery were for the right ring 
finger.  

Additional treatment notes indicate that the veteran has full 
active and passive range of motion with sensation intact, 
despite localized pain or tenderness in the area of the 
surgical site.  Two-point testing for sensibility was normal 
at 5 millimeters radial and ulnar in all digits.  See VA 
outpatient notes, November and January 2007.  Subsequent to 
continued treatment for pain in the palm of the right hand 
over the course of the ring flexor tendon, a VA staff 
orthopedic surgeon summarized that the veteran continued to 
experience mild tenderness that was unchanged since surgery 
in August 2004.  See VA treatment note, January 2007.  

Private occupational therapy notations do show slight 
limitations of motion as evidenced by less than a centimeter 
gap in touching the ring finger to the palm.  The veteran 
expressed pain upon grasping with the right hand and 
decreased use of both the right and left hands.  See 
Occupational therapy notes, October and November 2007.  These 
occupational therapy notes are based upon a direct 
examination of the veteran and are signed by a certified 
occupational therapy assistant and a registered occupational 
therapist.  Id.  As such, they constitute credible medical 
evidence.  However, the medical evidence must be taken as a 
whole, and the Board gives less weight to the private 
occupational therapy observations as there is no evidence 
that the practitioners reviewed the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  

Furthermore, the extent of VA medical records pertaining to 
this veteran's right ring finger deformity give a more 
complete disability picture covering a time span of at least 
five years.  As such, where there is some disparity between 
VA surgeons and private occupational therapists as to the 
severity of the veteran's disability, the Board has 
considered all the evidence and found the extensive VA 
medical record to be more probative.  At any rate, the 
objective findings of only slight and occasional limited 
range of motion with mild weakness, described at times as 
being volitional, do not represent greater than mild nerve 
paralysis.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
has considered this element, but finds that while there were 
complaints of pain and flare-ups, the record reflects 
essentially a full range of motion with no additional 
functional impairment of the right hand, fingers, or wrist 
noted on clinical examination, as caused by any pain, 
weakness or related factors.  Therefore, the Board determines 
that a higher evaluation under DeLuca is not warranted.

The Board has also considered the potential applicability of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1), which 
applies when the rating schedule is inadequate to compensate 
for the average impairment of earning capacity for a 
particular disability.  However, there is no competent 
evidence that the disability at issue causes marked 
interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the schedule.

Finally, the Board notes that a June 2007 VA occupational 
therapy note refers to the veteran's right ring finger 
disability as being a painful scar.  The veteran is noted to 
have an old well-healed operative wound over the A-1 pulley 
area of the right ring finger.  VA treatment note, January 
2007.  While, a separate rating may be granted on the basis 
of a scar, such a rating is not compensable unless the scar 
is painful on examination, unstable such that it frequently 
loses skin covering, or is greater than a given area.  See 
38 C.F.R. § 4.118 (DCs 7801-04) (2007).  While the Board has 
considered these rating criteria, there is no medical 
evidence, nor does the veteran contend, that the small scar 
on his right ring finger is either painful upon examination 
or unstable.  As such, a separate rating for the scar is not 
warranted at this time.  

On the whole, the evidence confirms that the veteran's right 
ring finger disability is manifested by intermittent pain 
that is aggravated by particular activities with subjective 
reports of occasional tingling and weakness.  These symptoms 
are relieved primarily by rest, with the greatest effect on 
the veteran's daily life being that it takes longer to 
complete tasks because he must rest his hand at times.  See 
VA Form 9, March 2007.  There is no evidence of a deformity 
of the wrist, hand, or fingers indicative of complete 
paralysis.  Indeed, he has full to only slightly restricted 
movement of his fingers, and full movement of the hand and 
wrist.  Thus, his symptoms are considered largely sensory.  



While the veteran is certainly affected by this disability, 
especially given his chosen profession, the current 10 
percent evaluation for his disability adequately accounts for 
the mild symptomatology that he experiences.  The criteria 
for a rating in excess of 10 percent for the veteran's right 
ring finger disability have not been met at any point during 
the appellate period.  An increased evaluation is not 
warranted.


ORDER

An evaluation in excess of 10 percent for right ring finger 
metacarpal fracture deformity, status post trigger finger 
release, is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


